Order entered February 12, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00975-CV

                                  TRAVIS LEWIS, Appellant

                                                V.

                           ERIN DUNN AND JEFF IRBY, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-07728

                                             ORDER
       The reporter’s record in this case has not been filed. By order dated January 22, 2020, we

denied appellee’s motion to dismiss for want of prosecution, but informed appellant the

reporter’s record had not yet been filed. We ordered appellant to file written verification that he

had (1) requested the record; and (2) paid for or made arrangements to pay for the reporter’s

record. We cautioned appellant that failure to provide the required documentation within ten

days might result in the appeal being ordered submitted without the reporter’s record. To date,

appellant has not provided the required documentation nor otherwise corresponded with the

Court regarding the status of the reporter’s record.      Accordingly, we ORDER this appeal

submitted without a reporter’s record.
Appellant’s brief is due THIRTY DAYS from the date of this order.




                                          /s/    ERIN A. NOWELL
                                                 JUSTICE